Citation Nr: 0418361	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  98-10 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fracture of the 
left index finger.

2.  Entitlement to an initial compensable evaluation for left 
elbow epicondylitis with history of right elbow 
epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1997 and June 1998 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the February 
1997 decision, the RO, among other actions, granted service 
connection for left elbow epicondylitis with history of right 
elbow epicondylitis and assigned a noncompensable evaluation.  
In the June 1998 rating decision, the RO denied service 
connection for residuals of a fracture of the left index 
finger.  In December 1998, the veteran presented testimony 
before a hearing officer at the RO.  A transcript of that 
hearing is in the claims file.

This case was previously before the Board in July 2001 when 
it was remanded for additional development.  The requested 
development has been completed with regard to the issue of an 
increased compensable rating for left elbow epicondylitis 
with history of right elbow epicondylitis.  The issue of 
service connection for fracture of the left index finger is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's left elbow epicondylitis with history of 
right elbow epicondylitis is currently manifested by 
complaints of pain only without functional limitation.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
elbow epicondylitis with history of right elbow epicondylitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, 
Diagnostic Code 5020 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claim for increased rating for left elbow 
epicondylitis with history of right elbow epicondylitis in 
the February 1997 rating decision, the June 1998 statement of 
the case (SOC), March 1999 and October 2003 supplemental 
statements of the case (SSOC), and an April 2003 letter.  In 
the April 2003 letter, the veteran was informed that evidence 
needed to substantiate his claim for an increased rating for 
his left elbow epicondylitis with history of right elbow 
epicondylitis would be evidence tending to show that he met 
the criteria for the next higher rating.  Specifically, as 
noted in the October 2002 SSOC, he would have to show greater 
functional impairment such as evidence of joint fracture of 
the elbow.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the April 2003 letter, VA informed the 
veteran that it must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  VA asked the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  The SOC 
and SSOCs also listed the evidence obtained and considered by 
the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The RO has obtained the service medical records 
and all available postservice records of treatment.  The 
veteran has been given the opportunity to present argument 
and evidence in a personal hearing before the undersigned.  
VA examinations were afforded the veteran in October 1996 and 
again in June 2003.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Recently, the United States Court of Appeals for Veteran 
Claims' (Court's) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 01-944, (U.S. Vet. App. June 24, 2004), the 
Court discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim for service connection in October 
1996, and an initial AOJ decision was made in February 1997 
granting service connection and assigning a noncompensable 
evaluation.  Only after that initial rating action was 
promulgated did VA, in June April 2003 provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim for increased evaluation, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court stressed that failure to 
provide notice prior to an initial AOJ adjudication did not 
nullify that decision, but a claimant may nevertheless be 
entitled to full VCAA compliance and subsequent 
readjudication by the AOJ consistent with the Federal 
Circuit's holding in DAV, supra (holding that the Board is 
not permitted, consistent with section 7104(a) to consider 
"additional evidence without having to remand the case to 
the AOJ for initial consideration [or] without having to 
obtain the appellant's waiver").  In this case, following 
the Board's remand in July 2001, a VCAA compliance letter was 
sent to the veteran in April 2003, and the claim 
readjudicated by the RO in October 2003.  The Board therefore 
concludes that the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter in April 2003 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  
 
As previously noted, all the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Any failure to 
adhere to the requirements of the VCAA has not resulted in 
any detriment to the appellant's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service medical records show that at entrance, clinical 
evaluation of the upper extremities was normal.  In December 
1981, the veteran was in a motorcycle accident, where he 
injured his left arm and right leg.  The veteran reported he 
had fractured his left thumb.  The examiner noted that the 
veteran's right knee and left hand were swollen.  The x-rays 
of the left hand showed a fracture of the first phalangeal.  

In a report of medical history completed by the veteran in 
February 1986, he reported a history of broken bones.  He 
further noted the veteran had had a fracture of the right 
first metacarpal in December 1981 with no sequelae.

A March 1988 report of medical examination shows clinical 
evaluation of the veteran's upper extremities was normal.

In March 1992, the veteran was seen with pain in his left 
deltoid and triceps after having gotten shocked with 120-150 
volts of electricity from a wall socket.  The examiner stated 
there was no swelling, heat, or loss of movement. The 
examiner entered a diagnosis of deltoid/biceps strain.  One 
week later, he was still having complaints related to his 
left arm.

An April 1996 report of medical examination shows clinical 
evaluation of the upper extremities was normal.  In a report 
of medical history completed by the veteran at that time, he 
reported a history of a broken thumb.  

On VA examination shortly after service in October 1996, 
elbow extension and flexion was 0-140 degrees, pronation to 
90 degrees and supination to 85 degrees.  There was some mild 
tenderness noted of the left elbow.  The impression was 
possible left lateral epicondylitis.  X-ray examination of 
both elbows was noted as normal.  

In December 1998, the veteran presented oral testimony before 
a hearing officer at the RO.  The veteran stated that it was 
the right elbow that gave him the most severe pain and that 
he had recently received a shot of cortisone in the right 
elbow.  He described pain on movement of the right elbow 
mostly, with difficulty picking up a coffee cup.  He 
evaluated his pain in the right elbow at 10 on a scale of one 
to ten, and 5 in the left elbow.  

VA outpatient treatment records show that the veteran was 
seen in July 1999 and January 2002.  He was assessed with 
right epicondylitis.

On VA examination in June 2003, the veteran reported 
recurrence of elbow pain about two to three times a month.  
He stated that his elbow pain did not limit his daily 
activities and function, that he was able to brush his teeth, 
cook, take showers, dress himself, drive a vehicle, take out 
the trash, and push a lawnmower.  He was currently employed 
as a driver.  Examination revealed minimal tenderness over 
the lateral epicondyle of both elbows.  There was normal 
appearance of the joints without swelling, palpable mass or 
deformity.  The muscles of the extensors of the wrists and 
hands were normal on examination, with no evidence of 
herniation, tendon damage, or joint or nerve damage.  There 
was full range of motion of the elbows, and the examiner 
noted that this range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-ray examination of the elbows was within 
normal limits.  The examiner noted that there was no 
objective evidence of involvement of the muscles and joints 
at this time, indicating that it was the tendon connecting 
the forearm and hand to the upper arm that was affected with 
epicondylitis.  Although there was tenderness over the 
lateral epicondyle on both elbows, there was no sign of 
muscle atrophy, joint swelling, effusion or limitation of 
movement.  There was full range of motion of the elbows with 
no evidence of pain, fatigue, weakened movement, lack of 
endurance or incoordination.

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran is service-connected for left elbow epicondylitis 
with history of right elbow epicondylitis.  As noted by the 
examiner in the recent VA examination, epicondylitis affects 
the tendon connecting the forearm and the hand to the upper 
arm.  The veteran has been rated under Diagnostic Code 5020 
for synovitis as the most closely analogous disability.  See 
38 C.F.R. § 4.20 (unlisted conditions are to be rated under a 
closely related disability in which both the function and 
location are closely analogous).  Synovitis is rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In this case, X-ray examination of the elbows shows 
that they are within normal limits and there is full range of 
motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Board has considered the provisions of DeLuca, supra, 
regarding functional loss; however, in the June 2003 
examination, the examiner specifically stated that the 
veteran's range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  As such, an additional rating for pain based 
on functional loss is not appropriate.  

The Board has considered all other diagnostic codes relating 
to the elbow and the forearm; however, the criteria are not 
shown for evaluation under the diagnostic codes relating to 
ankylosis of the elbow (Diagnostic Code 5205), nonunion or 
impairment of the radius and ulna (Diagnostic Codes 5210, 
5211, 5212), flail joint or fracture of the elbow joint, 
(Diagnostic Code 5207) or impairment of supination or 
pronation (Diagnostic Code 5213).  Moreover, the examiner in 
the June 2003 VA examination specifically stated that there 
is no objective evidence of involvement of the muscles and 
the joints. 

The Board finds that the preponderance of the evidence is 
against an initial compensable evaluation for left elbow 
epicondylitis with history of right elbow epicondylitis.  See 
Fenderson at 119, supra.  In reaching this decision, the 
Board has considered the complete history of the disability 
in question as well as the current clinical manifestations 
and the impact the disability may have on the earning 
capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Because the evidence for 
and against a higher evaluation is not evenly balanced, the 
rule affording the veteran the benefit of the doubt is not 
for application.  38 C.F.R. § 4.3.  


ORDER

An initial compensable evaluation for left elbow 
epicondylitis with history of right elbow epicondylitis is 
denied.


REMAND

The record shows several injuries to the veteran's left hand 
during service, including a December 1981 motorcycle accident 
resulting in a fracture to his left hand for which he has 
been service connected.  X-rays of the left hand showed a 
fracture of the first phalangeal.  

In September 1986, the veteran was seen with complaints of 
pain to the left wrist and hand after hitting his hand on a 
bulkhead.  The examiner stated the left hand had swelling to 
the medial aspect of the hand.  There was tenderness to 
palpation over the fifth proximal metacarpal.  X-rays were 
negative for fracture or dislocation.

In December 1994, the veteran complained of left hand pain 
after lifting heavy fuel drums but he denied any trauma.  The 
veteran described pain to the left fifth metacarpal.  The 
impression was a soft tissue injury of the left hand, which 
the examiner stated was "mild."  There was mild point 
tenderness over the area of the left proximal fifth 
metacarpal area.  X-ray examination was negative for 
fracture.  The following month, the veteran was seen for left 
hand pain.  The examiner stated that the veteran's left wrist 
and fingers all had full range of motion.  The assessment was 
left hand pain without localized findings.  Two weeks later, 
the examiner stated that the left hand pain was of unknown 
etiology.  He noted that x-rays taken in December 1994 were 
negative for fracture.

On VA examination shortly after service in October 1996, the 
veteran reported a history of breaking his left index finger.  
He added that the doctors had trouble finding this condition 
and said that it still hurt him.

In December 1998, the veteran presented oral testimony before 
a hearing officer at the RO.  As to the fracture to the left 
index finger, the veteran stated this occurred in 1995 or 
1996 while doing physical training.  He stated he went to 
sick bay and that they told him he had sprained his finger.  
He added that when x-rays were taken, he was told that he did 
not have any broken bones.  The veteran noted that while he 
was at Camp Pendleton Hospital the doctor that had looked at 
his x-rays asked another physician to look at the x-ray and 
that this physician found a broken bone.  The veteran stated 
he had soreness in that finger.

The RO contacted the Navy in an effort to obtain the report 
of X-ray examination showing a fracture of the left index 
finger taken at Camp Pendleton.  In May 2003, the Department 
of the Navy responded that after a thorough search of their 
records, they could not locate an outpatient record for the 
veteran.

The veteran was provided a VA examination in June 2003.  This 
examination focused on the veteran's service-connected elbow 
disability and did not include an examination of the 
veteran's left index finger.  There is no medical evidence 
subsequent to service which specifically addresses whether or 
not the veteran has a fracture of the left index finger.  VA 
has been unable to obtain the report of X-ray examination at 
Camp Pendleton in 1995 or 1996 which the veteran claims 
showed evidence of a fracture.  Given the veteran's history 
in service of multiple injuries to the left hand, and the 
complete absence of any X-ray examination of the left finger 
following service to definitively rule out any residuals of 
fracture of the left index finger, the Board is reluctant to 
proceed to a determination without obtaining further medical 
evidence.  A VA examination should be scheduled, to include 
X-ray examination, to determine whether the veteran has any 
fracture of the left index finger, and if so, whether this is 
related to service.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should obtain all records of 
treatment for the veteran's left index 
finger from the VA Medical Center in 
Long, Beach, California, dating from July 
2003 to the present.

3.  The veteran should be scheduled for a 
VA examination to include X-ray 
examination of his left index finger to 
determine if there is any residual of a 
fracture of the left index finger.  If 
any pathology is found, the examiner 
should review the claims file and give an 
opinion on whether it is at least as 
likely as not (50 percent or greater 
probability) that any disorder was 
incurred in active service.  The claims 
file should be forwarded to the examiner 
for review prior to the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
fracture of the left index finger.  This 
should include consideration of all 
evidence of record, including any 
evidence added to the record since the 
October 2003 supplemental statement of 
the case.  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  The appropriate 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



